Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2022

                                      No. 04-22-00257-CV

                  IN THE INTEREST OF A.S., A.S. AND S.A.S., Children

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-002274-D1
                       Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER

       The trial court signed a final appealable order on April 4, 2022. Because this is an
accelerated appeal, the notice of appeal was due by April 25, 2022. See TEX. R. APP. P. 26.1(b).
A motion for extension of time to file the notice of appeal was due by May 10, 2022. See TEX.
R. APP. P. 26.3. Appellant filed their notice of appeal on April 29, 2022—within the time
allowed for filing a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

       Because the notice of appeal was untimely filed but within the fifteen-day grace period,
we ORDER appellant to file a response presenting a reasonable explanation for failing to file the
notice of appeal in a timely manner by June 27, 2022. If appellant fails to respond within the
time provided, the appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(c).
All other appellate deadlines are suspended until further order of this court.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court